DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 23 objected to because of the following informalities:  typo of “a second dime” in line 4.  Presumably intended as “a second time”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 22-30 and 37-41 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by BRUDER et al. (US 2014/0291480).

As to claim 22, Bruder discloses a device comprising: a laser emitter to emit a laser pulse [0107, 0165-0166]; a sensor to sense a return pulse associated with the laser pulse reflected from a surface [0033-0036]; and one or more processors (154) to perform operations comprising: receiving a representative signal associated with the return pulse from the sensor [0037]; and determining an orientation of the surface [0028] based, at least in part, on a comparison between the laser pulse and the return pulse ([0098-0099], [0107-0108], [0112], [0116-0117]).

As to claim 23, Bruder further discloses the device of claim 22, wherein the comparison is a first comparison, the one or more processors to perform further operations comprising: determining a distance between the surface and the sensor based, at least in part, on a second 

As to claim 24, Bruder further discloses the device of claim 22, the one or more processors to perform further operations comprising: determining the orientation of the surface based at least in part on a first width of the laser pulse and a second width of the return pulse [0394, 0411].

As to claim 25, Bruder further discloses the device of claim 24, wherein the first width and the second width are represented in a time domain [0414, 0505-0506].

As to claim 26, Bruder further discloses the device of claim 22, the one or more processors to perform further operations comprising: determining an area of the surface based, at least in part, on a distance between the surface and the sensor and on a divergence angle associated with the laser pulse [0064-0065, 0170, 0185].

As to claim 27, Bruder further discloses the device of claim 22, the one or more processors to perform further operations comprising: generating navigation instructions for controlling a direction of a vehicle based at least in part on the orientation of the surface [0218-0220, 0225, 0226-0227].

As to claim 28, Bruder further discloses the device of claim 22, the one or more processors to perform further operations comprising: controlling the laser emitter and the sensor to rotate about an axis that is substantially perpendicular to a sample direction in which the laser pulse is emitted [0194].

As to claim 29, Bruder further discloses the device of claim 22, wherein the orientation is a first orientation and the laser pulse is a first laser pulse, the device further comprising: the laser Disclosure by Bruder of “determining positions of a plurality of body parts of the user and/or for determining an orientation of at least one body part of the user” in [0126-0129], “orientation of one or more points of the object” in [0152], “tracking” in [0226] meets instant claim limitation by determining a surface discontinuity, i.e. distinguishing between tracked objects, body parts, points, etc., based on a comparison between the first and second orientation. Said determination inherently comprising emitting a second laser pulse and determining a second area based on the second laser pulse due to “discontinuity” requiring an element of “separate”, i.e. “second”).

As to claim 30, Bruder further discloses the device of claim 22, the one or more processors to perform further operations comprising: determining a surface discontinuity associated with the surface based, at least in part, on the orientation ([0126-0129, 0152, 0226]; Disclosure by Bruder of “determining positions of a plurality of body parts of the user and/or for determining an orientation of at least one body part of the user” in [0126-0129], “orientation of one or more points of the object” in [0152], “tracking” in [0226] meets instant claim limitation by determining a surface discontinuity, i.e. distinguishing between tracked objects, body parts, points, etc., based on a comparison between the first and second orientation. Said determination inherently comprising emitting a second laser pulse and determining a second area based on the second laser pulse due to “discontinuity” requiring an element of “separate”, i.e. “second”).

As to claim 37, Bruder discloses a method comprising: emitting a pulse at a first portion of a surface [0107, 0165-0166]; receiving, at a sensor, a return pulse associated with the pulse [0033-0036]; determining, based at least in part on the return pulse, a set of candidate surface 

As to claim 38, Bruder further discloses the method of claim 37, further comprising: determining a surface discontinuity associated with the surface based, at least in part, on the surface normal associated with the second portion of the surface ([0126-0129, 0152, 0226]; Disclosure by Bruder of “determining positions of a plurality of body parts of the user and/or for determining an orientation of at least one body part of the user” in [0126-0129], “orientation of one or more points of the object” in [0152], “tracking” in [0226] meets instant claim limitation by determining a surface discontinuity, i.e. distinguishing between tracked objects, body parts, points, etc., based on a comparison between the first and second orientation. Said determination inherently comprising emitting a second laser pulse and determining a second area based on the second laser pulse due to “discontinuity” requiring an element of “separate”, i.e. “second”).

As to claim 39, Bruder further discloses the method of claim 37, further comprising: determining a surface discontinuity associated with the surface based, at least in part, on the distance between the sensor and the second portion of the surface ([0126-0129, 0152, 0195, 0226]; Disclosure by Bruder of “determining positions of a plurality of body parts of the user and/or for determining an orientation of at least one body part of the user” in [0126-0129], “orientation of one or more points of the object” in [0152], “tracking” in [0226] meets instant claim limitation by determining a surface discontinuity, i.e. distinguishing between tracked objects, body parts, points, etc., based on a comparison between the first and second orientation. Said determination inherently comprising emitting a second laser pulse and determining a second area based on the second laser pulse due to “discontinuity” requiring an element of “separate”, i.e. “second”. [0195] discloses “at least one item of location information can be specified”, i.e. determining a surface discontinuity, based on distance between the sensor and the second portion of the surface).

As to claim 40, Bruder further discloses the method of claim 37, further comprising: controlling operation of a vehicle based at least in part on the set of candidate surface normals from which the candidate surface normal was removed [0218-0220, 0225, 0226-0227].

As to claim 41, Bruder further discloses the method of claim 37, wherein the pulse is reflected from an object and the return pulse is associated with the pulse reflected from the object, the method further comprising: determining an orientation of a surface associated with the object [0028] based at least in part on a comparison between the pulse and the return pulse ([0098-0099], [0107-0108], [0112], [0116-0117]).

Claim(s) 31-36 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhu (US 9,489,635).

As to claim 31, Zhu discloses a method comprising: emitting a laser pulse toward a surface (col 3, line 62-63); receiving a return pulse from the surface, the return pulse associated with the laser pulse (col 3, line 60-61); and determining, based at least in part on a comparison between the laser pulse and the return pulse, a surface normal associated with the surface (col 4, line 6).

As to claim 32, Zhu further discloses the method of claim 31, further comprising: providing the surface normal as training data to a machine learning model (col 4, line 11-19).

As to claim 33, Zhu further discloses the method of claim 31, further comprising: providing a known distance and a known orientation associated with the surface as training data to a machine learning model (col 4, line 38-47).

As to claim 34, Zhu further discloses the method of claim 31, further comprising: inputting the surface normal to a machine learning model; and receiving, from the machine learning model and based at least in part on the surface normal, one or more of a distance or an orientation of the surface (col 4, line 20-37).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 35 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu, in view of SEND et al. (US 2018/0007343).

As to claim 35, Zhu further discloses the method of claim 31, wherein the surface normal is a first surface normal associated with a first surface, the method further comprising: determining a second surface normal associated with a second surface (col 4, line 6).
However, it is silent with respect to determining a third surface normal associated with a third surface based at least in part on interpolating between the first surface normal and the second surface normal.


As to claim 36, Zhu further discloses the method of claim 31, wherein the laser pulse is a first laser pulse and the return pulse is a first return pulse, the method further comprising: projection a second laser pulse across the surface; receiving a second return pulse from the surface, the second return pulse associated with the second laser pulse (col 3, line 60-col 4, line 6).
However, Zhu is silent with respect to comparing a first width of the first laser pulse to a first width of the first return pulse to determine a first surface normal for a first portion of the surface; and comparing a second width of the second laser pulse to a second width of the second return pulse to determine a second surface normal for a second portion of the surface.
Send discloses comparing a first width of the first laser pulse to a first width of the first return pulse to determine a first surface normal for a first portion of the surface; and comparing a second width of the second laser pulse to a second width of the second return pulse to determine a second surface normal for a second portion of the surface [0037].
It would have been obvious to one of ordinary skill in the art to provide Zhu with Send as a well-known-in-the-art substitute for the specific mechanism of deriving surface normals from a laser scan, which Zhu is originally silent with respect to.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS KISWANTO whose telephone number is (571)270-3269.  The examiner can normally be reached on 8AM-4PM Hawaii Standard Time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 571-270-3844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Nicholas Kiswanto/Primary Examiner, Art Unit 3664